Citation Nr: 9924121	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  90-25 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
status post removal of the distal shaft of the proximal 
phalanx of the fifth toe of the right foot, currently 
evaluated as noncompensable.

2.  Entitlement to an increased rating for service-connected 
status post removal of the distal shaft of the proximal 
phalanx of the fifth toe of the left foot, currently 
evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to March 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1989 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO) which continued a noncompensable rating 
for service-connected status post removal of the distal shaft 
of the proximal phalanx of the fifth toe of the right and 
left feet.  The veteran appealed the decision to the Board 
which remanded the case to the RO in June 1992 for further 
development.  After completion of the requested development 
to the extent possible and continued denial of the veteran's 
claim the RO returned the case to the Board for further 
appellate review.  The Board also notes that the veteran 
initiated but did not perfect an appeal on her claims for 
entitlement to service connection for a bilateral knee 
disorder and for varicose veins with bruises.  Therefore 
these issues are not now before the Board.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected status post removal of 
the distal shaft of the proximal phalanx of the fifth toe of 
the right and left feet is manifested by symptoms that most 
closely approximate a moderate foot injury.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability evaluation for 
status post removal of the distal shaft of the proximal 
phalanx of the fifth toe of the right foot have been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40-4.46, 4.59 4.71a, Diagnostic 
Code 5284 (1998).

2.  The criteria for a 10 percent disability evaluation for 
status post removal of the distal shaft of the proximal 
phalanx of the fifth toe of the left foot have been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40-4.46, 4.59 4.71a, Diagnostic 
Code 5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that she is entitled to a higher 
evaluation for her service-connected status post removal of 
the distal shaft of the proximal phalanx of the fifth toe of 
the right and left feet because the disorder is more 
disabling than contemplated by the current noncompensable 
rating.  She asserts that her feet cause her constant pain 
that interferes with her employment and the enjoyment of her 
life.

A claimant for benefits under a law administered by the VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Because 
an allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating, see Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992), the Board finds that the veteran's claim for an 
increased rating based upon an alleged increase in the 
severity of his service-connected disability is well 
grounded.  Once a claimant presents a well-grounded claim, 
the VA has a duty to assist the claimant in developing facts 
which are pertinent to the claim.  Id.  The Board finds that 
all relevant facts have been properly developed and that all 
evidence necessary for equitable resolution of the issue on 
appeal is of record.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1998).  If 
two evaluations are potentially applicable the higher 
evaluation will be assigned if the disability appears to 
approximate more nearly the criteria required for that 
rating.  38 C.F.R. § 4.7.  A disability may require reratings 
in accordance with changes in a veteran's condition.  It is 
therefore essential to consider a disability in the context 
of the entire recorded history when determining the level of 
current impairment.  38 C.F.R. § 4.1.  Nevertheless, the 
current level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

A disability of the musculoskeletal system is primarily a 
damage- or infection-caused inability of a body part to move 
with normal excursion, strength, speed, coordination and 
endurance.  A ratings examination must fully describe 
anatomical damage and functional loss in each of these areas.  
A functional loss may result from absence of a bone, joint, 
muscle or associated structure, or to a deformity, adhesion, 
defective innervation or other pathology, or it may be due to 
pain, provided claimed pain is supported by evidence of 
pathology and visible behavior of the claimant while 
undertaking the motion.  Weakness is as effective an 
indicator of disability as limitation of motion and a body 
part which becomes painful on use is seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  In addition to applying schedular 
criteria, VA may consider granting a higher rating when the 
veteran is rated under a code that contemplates limitation of 
motion and additional functional loss due to pain or weakness 
is demonstrated.  DeLuca v. Brown, 8 Vet. App. 202, 206-207 
(1995).

The veteran's service medical records disclose her repeated 
treatment for bilateral fifth toe discomfort possibly related 
to poorly fitting shoes.  In July 1981 she underwent a 
proximal interphalangeal joint arthroplasty resection of both 
of her fifth toes.  The right foot remained mildly 
symptomatic in September 1981 and in December 1981 she 
requested but was denied a medical discharge for continued 
foot discomfort.  A June 1982 VA examination after the 
veteran's separation from service included a diagnosis of 
absence of the distal shaft of the proximal phalanx of the 
fifth toe bilaterally following surgical intervention.

The RO granted service connection for status post removal of 
the distal shaft of the proximal phalanx of the fifth toe of 
the right and left feet in July 1982 pursuant to Diagnostic 
Code (DC) 5172.  The Board upheld the noncompensable rating 
by a decision in December 1984.  That evaluation has remained 
in effect since then.

Under 38 C.F.R. § 4.71a, DC 5172, pertaining to amputation of 
toes other than the great toe, a 20 percent rating is 
warranted for one or two toes with removal of the metatarsal 
head, and a noncompensable rating is warranted absent 
metatarsal involvement.

VA medical records establish that the veteran sought and 
received treatment for bilateral foot pain in November 1988, 
April, May and July 1989 and September 1996 and that she 
underwent several VA examinations.  A September 1992 
examination noted only the presence of surgical scars on the 
dorso-medial aspect of the feet and reported the veteran's 
complaints of bilateral toe pain upon standing and walking.  
The VA physician who examined the veteran's feet in May 1993 
reported the veteran's complaint of toe inflexibility and 
noted that she stood and walked erect and without list, tilt 
or limp, that there was no ulceration or hyperpigmentation of 
the skin and that there was an old healed scar on both her 
feet.  The examiner also noted apparent postoperative changes 
including deformity at the proximal interphalangeal joints #5 
bilaterally and at the right mid-phalanx #2, and sclerosis in 
the first proximal phalanges bilaterally.  Upon VA feet 
examination in July 1998 the examiner noted that the veteran 
walked erect but slowly and with the help of a cane.  The 
examiner also noted healed, non-tender scars on the veteran's 
feet, bilateral calluses and corns, slight elevation of the 
longitudinal arch of the sole bilaterally and bilateral 
hallux valgus, but no tenderness or pain upon motion, hammer 
toes, claw foot, skin ulcers or edema.  X-rays disclosed a 
partial separation of the 5th proximal interphalangeal 
joints, bilaterally, but no dislocations or fractures.

In April 1990 and June 1992 written statements and in October 
1991 RO hearing testimony the veteran described how her 
continuing toe discomfort affected her employment and the 
enjoyment of her life.  The veteran contends that her foot 
disorder arose from poorly fitting Army boots.  She stated 
that soon after her in-service surgery the bilateral foot 
pain returned and has continued since then.  Although she was 
provided with metal support shoe inserts, she stated that she 
is no longer able to perform everyday activities, including 
standing, walking and jogging, without pain.  That discomfort 
has made it difficult for her to remain employed in a job 
requiring her to remain on her feet or to enjoy leisure 
activities as she once did.  The veteran also stated that she 
had sought private therapy and other treatment for her foot 
discomfort and underwent additional foot surgery in October 
1991.  However, the record does not show that the RO 
attempted to locate or review medical records of these 
procedures.

In this case, the veteran's bilateral foot disorder has been 
rated by analogy to amputation of the toes under DC 5172.  A 
noncompensable disability rating is warranted under this DC 
because there is no evidence of metatarsal involvement.

However, the Board also has considered whether a higher 
rating is warranted under other provisions or DCs.  Under 
38 C.F.R. § 4.71a, DC 5284, pertaining to foot injuries, loss 
of use of the foot warrants a 40 percent rating, severe 
disability warrants a 30 percent rating, moderately severe 
disability warrants a 20 percent rating and moderate 
disability warrants a 10 percent rating.  VA examination 
discloses that residuals of the veteran's service-connected 
foot disorder include postoperative changes including 
deformity at the proximal interphalangeal joints #5 
bilaterally and at the right mid-phalanx #2, sclerosis in the 
first proximal phalanges bilaterally, bilateral foot calluses 
and corns, slight elevation of the longitudinal arch of the 
sole bilaterally, bilateral hallux valgus and a partial 
separation of the 5th proximal interphalangeal joints, 
bilaterally.  The Board finds that these examination results 
equate to moderate but not moderately severe disability.  
Therefore, 10 percent disability ratings are warranted under 
DC 5284.

Analysis of the veteran's symptoms under other provisions 
including DCs pertaining to foot or toe disorders cannot 
provide a higher evaluation for the veteran's disorder.  For 
example, the veteran is not currently diagnosed with 
flatfoot, weak foot, claw foot, or malunion or nonunion of 
tarsal or metatarsal bones, so DCs 5276, 5277, 5278, and 5283 
are not appropriate.  Furthermore, the Board notes that 
because there is no objective evidence of foot or toe pain or 
functional loss arising from foot or toe pain a separate or 
higher evaluation for pain is not appropriate.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1997); DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).

In consideration of the foregoing, the Board finds that the 
evidence of record supports an evaluation of 10 percent for 
status post removal of the distal shaft of the proximal 
phalanx of the fifth toe of the right and left feet.  This 
decision is based solely upon the provisions of the VA's 
rating schedule.  The Board finds that the record does not 
establish that schedular criteria are inadequate to evaluate 
the veteran's disability.  There is no showing that the 
disability under consideration has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) or necessitated frequent periods of 
hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation.  In the absence of this evidence, the Board finds 
that a remand for compliance with the procedures for 
assignment of an extra-schedular evaluation is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to a 10 percent evaluation for status post 
removal of the distal shaft of the proximal phalanx of the 
fifth toe of the right foot is granted.

Entitlement to a 10 percent evaluation for status post 
removal of the distal shaft of the proximal phalanx of the 
fifth toe of the left foot is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

